Citation Nr: 1619260	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-08 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right tibial strain with proximal tibia healed stress fracture (a right tibia disability).

2. Entitlement to a rating in excess of 10 percent for left tibial strain with proximal tibia healed stress fracture (a left tibia disability).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1987 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a September 2011 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

The issue of entitlement to a TDIU has been raised by the record and has been added to the appeal. See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised). 

This appeal was previously remanded by the Board in June 2012.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  As directed by the Board, the AOJ sent a letter to the Veteran in June 2012 asking that he identify all treatment providers and sign any necessary authorizations to release treatment information.  The AOJ also obtained the Veteran's most recent VA treatment records and all of the Veteran's records from the Social Security Administration (SSA).  The AOJ scheduled the Veteran for a VA psychiatric examination, as well as a VA examination for opinions as to the nature and etiology of his bilateral knee disorder and the severity of his bilateral tibia disabilities. The AOJ also issued a statement of the case as to the issues of entitlement to service connection for bilateral knee disorders other than as residuals of bilateral tibia disabilities. The AOJ then readjudicated the appealed issues and issued a supplemental statement of the case.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).


FINDINGS OF FACT

1. The evidence is approximately evenly balanced as to whether the Veteran's bilateral tibia disabilities most nearly approximate marked disability, but the evidence does not reflect or more nearly approximate nonunion with loose motion requiring a brace.

2. The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1. With reasonable doubt resolved in favor of the Veteran, a rating of 30 percent, but no higher, is warranted for right tibial strain with proximal tibia healed stress fracture. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5262 (2015). 

2. With reasonable doubt resolved in favor of the Veteran, a rating of 30 percent, but no higher, is warranted for left tibial strain with proximal tibia healed stress fracture. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5262 (2015).

3. With reasonable doubt resolved in favor of the Veteran, the criteria for assignment of a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2015). 

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  In this case, the Veteran was sent letters in January 2008 and April 2008 which, considered together, satisfied the notice requirements.  Thus, the duty to notify has been met.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, identified VA treatment records, private treatment records and evaluations, the June 2012 VA examination report, SSA records, statements from the Veteran's friends, and the Veteran's statements.

The Veteran was afforded a VA examination in June 2012.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2012 VA examination was thorough, adequate, and provided sound bases upon which to base a decision with regard to the Veteran's claim.  The June 2012 VA examiner personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  In addition, the VA examiner addressed the functional impact of the Veteran's bilateral tibia disabilities upon ordinary conditions of daily life and work.  As a result, the Board finds the June 2012 VA examination to be adequate for the purpose of rating the issue on appeal.

No assistance was provided to the Veteran with regard to the issue of entitlement to a TDIU, as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). Given the favorable outcome of this decision as to the issue of entitlement to TDIU, no prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) for the issues of increased ratings for bilateral tibia disabilities, as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims for increased ratings for bilateral tibia disabilities.

Laws and Regulations - Increased Ratings

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Increased Ratings for Bilateral Tibia Disabilities - Analysis

The Veteran is in receipt of a 10 percent rating for a left tibia disability and a 10 percent rating for a right tibia disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262.

Under DC 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating, with moderate knee or ankle disability warrants a 20 percent rating, and with marked knee or ankle disability warrants a 30 percent rating. Nonunion of the tibia and fibula with loose motion, requiring a brace warrants a 40 percent rating. Given that there was no malunion of the tibia and fibula noted on X-rays taken in connection with the September 2012 VA examinations, the rating criteria in this case is imprecise. The question is therefore whether the disability most nearly approximates slight, moderate, or marked disability, or disability approximating loose motion requiring a brace.

In an April 2008 VA examination, the VA examiner noted that the Veteran had constant pain in both shins, and described the pain level as at 5. He stated that the pain was elicited by physical activity and stress, and relieved by rest and medication. He noted that the Veteran required bed rest at the time of pain. The VA examiner reported that the Veteran had an abnormal gait, in that he limped.  Finally, the VA examiner stated that the bilateral tibia disabilities had no effect on the Veteran's daily activities.

In a September 2011 letter, the Veteran's friend, W. L., described the Veteran's symptoms of and limitations due to his bilateral tibia disabilities.  W. L. observed that the Veteran would often "take weight off his right leg to relieve his right knee by shifting his weight to his left leg and cane." He noted that the Veteran walked quite slowly, had an unsteady gait, and his legs appeared to wobble while standing.  After climbing four flights of stairs, the Veteran's knees and upper shins were visibly swollen. 

During the September 2011 Board hearing, the Veteran testified that the pain in his shins was worse, and that it made his insomnia worse. He stated that he wasn't able to go up and down stairs, as it was extremely difficult to do. He stated that he could walk some, but not for an extended distance. He stated that he has had friends bring him food because he could not go shopping because his legs were swollen. 

The Veteran was afforded a VA examination in June 2012 to determine the nature and severity of his bilateral tibia disabilities.  During the VA examination, he reported that his shins are painful every day.  He stated that the pain was worse with prolonged walking and weather changes, especially in cold and damp weather.  He also stated that he has increased pain in the left shin because he has increased pain in the right knee and tries to avoid weight bearing on the right knee.  The Veteran stated that during flare-ups he walks at a slower pace, and tries to avoid weight-bearing, especially getting up and down.  The June 2012 VA examiner noted that the Veteran displayed objective facial grimacing and moaning upon light palpation of the bilateral anterior shins.  While the VA examiner noted that the Veteran used a knee brace and a cane, she stated that these assistive devices were required for the Veteran's non-service connected bilateral knee disorders.  The VA examiner stated that the functional impact of the Veteran's bilateral tibia disabilities is that he would be limited in those occupational requirements that including frequent or prolonged periods of walking, lifting or carrying heavy items, ascending and descending stairs or ramps, or squatting.  The VA examiner further stated that the Veteran would need frequent rest breaks to avoid prolonged standing.  Finally, the VA examiner stated that the Veteran's work place sedentary environment may need modifications to allow him to alternate extending his knees rather than sitting with his knees flexed. 

There is thus evidence of both moderate and marked disability caused by the bilateral tibia disabilities and this evidence is approximately evenly balanced between the two degrees of severity.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an initial schedular rating of 30 percent is warranted for right and left tibia disabilities. 38 C.F.R. §§ 4.3, 4.7. A higher, 40 percent rating is not, however, warranted, because the June 2012 VA examination report indicated that while assistive devices were required, they were required for the Veteran's non-service connected bilateral knee disabilities.  Furthermore, there were no findings of or approximating loose motion or other symptoms that indicated that the level of severity more nearly approximated that required for a 40 percent rating

For the foregoing reasons, the preponderance of the evidence is against a rating higher than 30 percent for the right and left tibial strains with proximal tibia healed stress fractures. The benefit of the doubt doctrine is therefore not for application as to whether higher ratings are warranted, and that doctrine has been applied in granting the 30 percent ratings as indicated above. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Entitlement to a TDIU - Analysis

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more service-connected disabilities, provided that one of those disabilities is rated 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2015).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities of both lower extremities, including the bilateral factor, will be considered as one disability. The Veteran has met the percentage requirements in this case, as he is in receipt of service connection for post-traumatic stress disorder (PTSD), rated 70 percent; and right and left tibial strains with proximal tibia healed stress fractures, each rated 30 percent. His combined rating is 90 percent.

The remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation. See 38 C.F.R. § 4.16(a) (2015). The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed. Id. at 363. Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment. Id. Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In a January 2004 VA mental health treatment note, the treating psychiatrist noted that the Veteran dropped out of school in 11th grade and got his GED while in service.  He held several jobs after leaving service, including  working on aircraft, managing a security company, working as a real estate appraiser, as a prop assistant in film, and in security as an operations manager. 

In his application for Social Security disability benefits, the Veteran stated that he had worked for one week in 2007 as a pizza delivery driver, off and on from 1992 to 2004 as a security manager, and from 2005 to 2007 as an aircraft mechanic.

In a June 2008 evaluation report pursuant to the Veteran's Social Security disability claim, a psychologist indicated that the Veteran reported being easily startled, irritable, on edge and keyed up all the time, did not like crowds, and had extreme anxiety resulting in panic attacks on a daily basis.  He reported fainting during a panic attack.  The Veteran reported working many different jobs since leaving service, with his longest job working in a bar and as a bouncer.  The psychologist indicated that the Veteran was functioning quite poorly on a psychological basis, with symptoms of severe depression, significant anxiety with panic attacks, and PTSD.  She assigned the Veteran a GAF score of 44, indicating significant impairment.  She opined that his anxiety and depression have immobilized him, causing him to completely withdraw from society.  She stated that "it seems highly unlikely that [the Veteran] would be able to cope with his symptoms in a stressful environment."

In September 2011, the Veteran testified in a Board hearing that he could not be in stores for more than a couple of minutes before he started having anxiety problems. He had difficulty interacting with people and isolated himself. 

As stated above, the June 2012 VA examiner stated that the functional impact of the Veteran's bilateral tibia disabilities is that he would be limited in those occupational requirements that including frequent or prolonged periods of walking, lifting or carrying heavy items, ascending and descending stairs or ramps, or squatting.  The VA examiner further stated that the Veteran would need frequent rest breaks to avoid prolonged standing.  Finally, the VA examiner stated that the Veteran's work place sedentary environment may need modifications to allow him to alternate extending his knees rather than sitting with his knees flexed. 

In August 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his PTSD.  The VA examiner indicated that the Veteran's PTSD caused occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The VA examiner stated that the Veteran had worked in several jobs after service, including six years in corporate security, and more recently in sheet metal mechanic work. The Veteran had not worked since 2007, and now received Social Security disability benefits. 

The September 2011 testimony before the Board, June 2008 psychological evaluation report, June and August 2012 VA examinations, and statements by the Veteran thus reflect that the Veteran's service-connected disabilities substantially impacted his ability to work and there is no medical opinion of significant probative value indicating that the disabilities do not render him unemployable. Moreover, opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the Board must assess the functional limitations noted by the health care professionals and determine whether they render the Veteran unemployable consistent with the applicable regulations. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"). 

The Veteran has worked numerous jobs in a variety of fields since leaving service. The June 2008 psychologist and August 2012 VA examiners stated that the Veteran's PTSD causes panic attacks and significant psychological impairment such that he is unable to work. The June 2012 VA examiner also noted that the Veteran's bilateral tibia disabilities limit his ability to perform both manual and sedentary work.  The Veteran only completed 11th grade and has a GED. Given the significant impact of the service-connected physical and psychological symptoms on the Veteran's ability to work and perform routine tasks that would likely be required for employment, and his limited educational background, the evidence is at least evenly balanced as to whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment. As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted. 38 U.S.C.A. § 5107(b) (West 2014).





ORDER

Entitlement to a rating of 30 percent, but no higher, for right tibial strain with proximal tibia healed stress fracture, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating of 30 percent, but no higher, for left lower extremity shin splint, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


